Citation Nr: 0839556	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-24 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.

In September 2008, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  For the period prior to December 6, 2007, the veteran's 
PTSD was manifested by occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
multiple symptoms.  

2.  For the period beginning December 6, 2007, the veteran's 
PTSD is manifested by occupational and social impairment with 
reduced reliability and productivity due to multiple 
symptoms.


CONCLUSIONS OF LAW

1.  For the period prior to December 6, 2007, the criteria 
for an initial rating in excess of 30 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2.  For the period beginning December 6, 2007, the criteria 
for a 50 percent rating for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in an April 2005 letter, which was issued prior 
to the decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  A June 
2008 letter advised the veteran of the type of evidence 
needed to establish a disability rating, including evidence 
addressing the impact of his condition on employment and the 
severity and duration of his symptoms, and of the evidence 
the needed to establish an effective date.  The veteran was 
provided with the rating criteria to establish disability 
ratings for PTSD in the June 2006 statement of the case and 
in the June 2008 letter.  The claim was last readjudicated in 
August 2008.  Id.

In any event, the veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i), 
73 FR 23353-56 (April 30, 2008).  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment and personnel records, post-
service medical records and examination reports, a lay 
statement, and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process by providing argument, a 
lay statement, and testimony.  Thus, the veteran was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999)

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

One factor to be considered is the Global Assessment of 
Functioning (GAF) score which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  A GAF score of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flattened affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 indicates some mild symptomatology (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or social functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2004).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

The veteran claims that he is entitled to a higher initial 
rating for his service-connected PTSD.  

VA medical records show that in November 2004 the veteran 
underwent a mental health intake and assessment screening.  
That record notes that the veteran reports occasional 
suicidal ideation, but no intent.  He has thoughts of hurting 
his coworkers at times when he is very irritated.  He does 
not express an intent to act.  He reported occasional alcohol 
use.  He was married in 1967 for 30 years.  He divorced his 
first wife in 1998.  He has three (now adult) children from 
this union.  He was noted to be in a common law relationship 
from 1999 to the present, but he has been separated from this 
spouse for two months.  He has been employed at the same job 
for the past 37 years as a steel worker.  Mental status 
examination revealed that the veteran was alert, attentive, 
and oriented times three.  He was cooperative, responsible, 
and appropriately groomed.  His speech was of a normal rate 
and rhythm.  His language was intact.  His mood was 
depressed.  He did not display any signs of hallucinations.  
His thought process was noted to be normal and coherent.  His 
insight and judgment were each described as good.  His recent 
memory was noted to be impaired.  He suffers from depressed 
mood, irritability, and sleep disturbance.  He also described 
having intrusive thoughts, relationship problems, isolative 
behavior, and avoidance or irritability toward coworkers.  
The recommendation was to undergo further assessment as well 
as a referral for medication in order to stabilize 
mood/sleep, and ongoing medical management.  His GAF score 
was noted to be 55.

In December 2004 the veteran attended two VA mental health 
individual counseling sessions.  On December 2, 2004, the 
veteran stated that he avoids the break room and other 
employees at work most of the time.  He keeps to himself 
because he is easily angered by other employee's opinions and 
discussions.  He is separated from his spouse.  He denied 
drinking.  He stated that he started reading about PTSD but 
was unable to finish, as the information brought up many 
memories.  On examination he was alert, cooperative, casually 
groomed, and oriented times three.  His affect was depressed.  
His insight and judgment were each described as good.  
Suicidal ideation was reported, but intent or planning was 
denied.  Homicidal ideation/intent was denied.  At the 
December 27, 2004, appointment, the veteran stated that the 
holidays were manageable, but that he was feeling very 
stressed due to his work schedule.  He reported staying to 
himself more and more.  His 24 year old daughter reportedly 
moved in with him, which has been an adjustment.  On 
examination the veteran was cooperative, oriented times 
three, and had a depressed affect.  Insight and judgment were 
reported to be good.  The veteran denied suicidal or 
homicidal ideation/intent.  

A February 2005 VA individual counseling session note 
indicates that the veteran was frustrated with his job, 
specifically about his employer's response to his request for 
one day of leave.  He described avoiding coworkers and how he 
feels imprisoned when he goes to work.  He reported having 
unexpected intrusive thoughts about shooting himself, but the 
thoughts usually pass quickly.  He is in the process of a 
divorce and his daughter is still living with him.  He stated 
that he is dating someone, but added that he cannot seem to 
maintain a relationship.  He said that he does not sleep for 
more than four hours.  He was casually groomed, alert, 
cooperative, and fully oriented.  His affect was anxious and 
depressed.  His insight and judgment were good.  He reported 
episodic suicidal ideation without plan or intent.  GAF score 
was noted to be 55.

A February 2005 VA mental health medication management note 
states that the veteran was alert and cooperative.  He was 
dressed appropriately and exhibited no bizarre behavior.  He 
did have increased startle response and hypervigilance.  His 
speech was of a normal rate and tone, without evidence of 
aphasia.  He displayed no evidence of delusions or 
hallucinations and he denied suicidal and/or homicidal 
ideation.  He complained of nightmares and intrusive 
thoughts.  His affect was described as mildly depressed with 
moderate anxiety and irritability.  He was oriented to time, 
place, and person.  Lorazepam was prescribed and the veteran 
was instructed to follow-up in two months.  

A March 2005 VA mental health treatment plan report notes 
that the veteran's work schedule was increased to six days a 
week and longer hours, which adds to the veteran's stress, 
anxiety, and irritability.  It was noted that he was 
undergoing a divorce and that his adult daughter was living 
with him and attending college.  The veteran was noted to be 
in need of medication management to decrease depression, 
anxiety, and irritability, as well as one on one therapy for 
additional support.  GAF score was noted to be 55.  It was 
also noted that the veteran was trying to maintain full time 
employment and that he attends his counseling sessions 
consistently.  

An April 2005 VA individual counseling note describes the 
veteran as being very frustrated and irritated about 
instructions from his boss at work.  The veteran reported 
that he has difficulty dealing with authority and that he 
avoids coworkers as much as possible.  He recently traveled 
to a bowling tournament and noted that he watched people 
constantly.  He also described having a frightening nightmare 
in which he was being murdered; he woke up screaming.  He 
stated that he has been in a relationship with his 
girlfriend; he complains that she treats him like a child.  
He has symptoms of hypervigilance, hyperarousal, nightmares, 
and sleep disturbance.  Another April 2005 individual 
counseling session indicates that the veteran was doing well 
on his medications.  He complained of intrusive nightmares, 
avoidance behavior, decreased sleeping, increased 
irritability, poor concentration, hypervigilance, and startle 
response.  On examination, he was alert and cooperative.  He 
was dressed appropriately and exhibited no bizarre behavior.  
He did have increased startle response and was hypervigilant.  
His speech was at a normal rate and tone, with no evidence of 
aphasia.  He denied suicidal or homicidal ideation.  He 
exhibited no delusions or hallucinations.  He complained of 
intrusive thoughts and nightmares.  His affect was mildly 
depressed, moderately anxious, and irritable.  He was 
oriented to time, place, and person.  His insight and 
judgment were deemed to be average.  The impression was PTSD, 
stable.  

A July 2005 VA examination report notes that the veteran 
complained of difficulty sleeping, avoidance, numbing, 
irritability, poor concentration, hypervigilance, intrusive 
nightmares, flashbacks, and difficulty relaxing.  The veteran 
was noted to have maintained continuous employment.  He did 
report taking five to six days per year off of work for 
mental health reasons.  In terms of social functioning, the 
veteran presently has a girlfriend.  He is divorcing his 
second wife.  He stated that he has two friends and lives 
with his daughter.  He belongs to the American Legion.  In 
the wintertime, he reportedly goes bowling once a week.  He 
also reported attending functions with his motorcycle club 
about four times a month.  He was judged to be competent.  On 
mental status examination, he was soft spoken and exhibited 
intermittent eye contact.  He was alert and partially 
oriented.  He knew the day of the week, the month, the year, 
and the season.  However, he was three days off on the date.  
He knew where he was, in terms of being at the VA Hospital in 
Denver.  He said he was on the third floor instead of the 
first floor.  He only correctly registered two out of three 
items on the first attempt.  He performed two errors when 
doing serial seven subtractions.  With some difficulty he was 
able to recite the past three presidents.  He identified 
similarities and differences and gave an abstract 
interpretation to a proverb.  He was able to correctly name a 
pen but called a watch a clock.  He correctly recalled two 
out of three items after five minutes.  He scored a total of 
23 out of 30 on the mini-mental status examination.  His mood 
and affect were anxious and mildly irritable.  He did not 
have suicidal thoughts, intents, or plans.  There was no 
evidence of hallucinations or delusions.  He did not display 
psychotic symptoms or impairment in thought process or 
communication.  GAF score was noted to be 58.  The examiner 
opined that the veteran reports moderate symptoms.  The 
examiner pointed out that the veteran was able to maintain 
employment but that he had social impairment.

A September 2005 VA individual counseling report notes that 
the veteran has been very angry at work, especially after 
meetings regarding machinery breakdowns.  The veteran 
discussed how the company he works for has been firing people 
or making their work so stressful that they quit.  He also 
reported being physically exhausted from his multiple 
sclerosis.  The veteran described having interests in his 
spare time that he enjoys.  The veteran reported blowing up 
at his girlfriend.  On mental status examination, he was 
casually groomed, alert, cooperative, and oriented times 
three.  His affect was depressed and his insight and judgment 
were good.  He denied suicidal and homicidal ideation.  His 
GAF score was estimated to be 41-50, representing serious 
symptoms.  

A November 2005 VA individual counseling session report notes 
the veteran's statement that he is not working much due to 
problems and delays at the steel mill that have nothing to do 
with employees.  He said that he is often sent home early due 
to decreased workload.  As he is not paid for this time off, 
it is quite stressful for him.  However, he said that he 
feels much better when he is not working, as he is less 
stressed.  He again reported becoming angry during any time 
spent around coworkers.  He reportedly still has a 
girlfriend.  He indicated that he keeps quiet when she says 
things that bother him, for fear of getting angry and 
jeopardizing his relationship.  He was casually groomed, 
alert, cooperative, and oriented times three.  His affect was 
anxious and his insight and judgment were good.  He denied 
suicidal/homicidal ideation.  

A December 2005 VA individual counseling session report notes 
that the veteran took two trips, one to Washington to visit 
family and another to Phoenix, Arizona.  He stated that he 
felt much better away from work and never realized how 
stressful his job was.  He stated that he dreads returning to 
work and often becomes extremely depressed the day before he 
has to return to work.  

A January 2006 VA individual counseling session report notes 
the veteran's complaints of being increasingly agitated.  He 
stated that it has been more difficult for him to cope with 
his girlfriend.  He stated that he has more trouble at night 
during 12 hour night shifts at work.  During these times his 
mind wanders back to the past and to Vietnam.  The examiner 
opined that the veteran appeared more agitated and talkative.  
The veteran's GAF score was reported to be 41-50, 
representing serious symptoms.

A March 2006 VA individual counseling report indicates that 
the veteran has had some incidents where he has become 
irritable with coworkers for smoking in the break room and 
people getting in his space, which increases his anxiety and 
irritability.  He stated that he dreads going to work.  He 
said that his medications are helpful, but does not know if 
he can make it two more years to retirement.  

An April 2006 VA individual counseling session note indicates 
that the veteran was recently on vacation with his 
girlfriend, from which he came back feeling rested.  He 
stated that he had a good trip and that he and his girlfriend 
only argued once on the trip.  He stated that he will be in 
Denver this weekend for a bowling tournament.  He reportedly 
does not go to have fun; he goes to compete.  He is back on 
the night shift at work and keeps to himself.  He says that 
he makes an effort to be nice to coworkers he dislikes but 
cannot keep up the façade for long.  It was noted that his VA 
therapist would be leaving in mid-May.  

An April 2006 VA medication management note states that the 
veteran works six days a week at the local steel mill.  He 
complained of intrusive thoughts, nightmares, avoidance 
behavior, decreased sleeping, increased irritability, poor 
concentration, hypervigilance, and startle response.  Mental 
status examination revealed that he was alert, cooperative, 
and dressed appropriately.  He exhibited no bizarre behavior.  
His speech was at a normal rate and tone, with no evidence of 
aphasia.  He denied suicidal or homicidal ideation.  He 
exhibited no delusions or hallucinations.  He complained of 
intrusive thoughts and nightmares.  His affect was mildly 
depressed, moderately anxious, and irritable.  He was 
oriented to time, place, and person.  His insight and 
judgment were deemed to be average.  The impression was PTSD, 
which continues to bother him significantly.  He sleeps 
better taking Lorazepam.  He is very irritable and stays to 
himself much of the time.  

A May 2006 individual therapy note states that the veteran 
takes short walks on his work breaks to get away from others 
and to avoid the break room.  He said that he is trying to 
get along with his girlfriend.  He discussed being very 
vigilant and aware of his surroundings, feeling very upset 
and concerned that his girlfriend often leaves a door open or 
unlocked.  

A September 2006 VA individual psychotherapy note indicates 
that it is an initial visit with a new therapist.  The 
veteran complained of not sleeping well and having some 
combat dreams.  He described isolating himself at work and 
looking at retiring.  His affect was flat.  He complained of 
fatigue.  He denied suicidal ideation.  He related that he 
gets irritable with people at times.  The GAF score was noted 
to be 50, representing serious symptoms.  

The report of an October 2006 VA examination notes that since 
the veteran's last VA examination he continues to have 
irritability, numbing, avoidance, nightmares, and startle 
response.  He stated that it is hard to work due to the 
physical and mental stress of his job.  He reported that it 
is hard for him to relax.  He frequently checks his perimeter 
and is very careful about boundaries.  He noted that his 
counseling through VA was helpful in terms of coping and 
realizing things, but that his counselor left the center and 
he had to start all over again with a new individual 
counselor.  He indicated that his medications are only of 
limited benefit.  When he is around other workers, peers, and 
supervisors, he may get into verbal arguments, but he has 
never been assaultive, and has never been fired.  He reported 
that if he is just left alone, he can do his job.  

The veteran described that on a scale of 1 to 10, with 10 
being severe, his mental health functioning is about at a 5-
6.  He denied manic like symptoms such as impulsivity, 
grandiosity, or flight of ideas.  He denied overt psychotic 
symptoms, as well as any inappropriate behavior except 
occasional verbal arguments with peers and supervisors at 
work.  He denied active suicidal ideation, plans or history 
of attempts, as well as homicidal ideation.  He reportedly 
broke up with is girlfriend this summer (summer of 2006) 
because he started getting more irritated with her.  The 
veteran reportedly continues to use alcohol.  The veteran 
described going to work and generally staying around his 
home.  He frequently wakes up in the middle of the night with 
nightmares and flashbacks.  He is able to take care of his 
own home, to include doing laundry, cleaning, taking care of 
personal hygiene, running errands, and driving.  He sees his 
daughter once a week and talks to his sons on the phone.  
Occasionally he gets together with a friend.  On mental 
status examination the veteran was slightly fidgety and 
unshaven.  His mood seemed slightly anxious.  His speech was 
articulate.  His thought processes were logical and goal 
oriented.  His motor functioning was grossly intact.  He had 
good orientation skills, good arithmetic skills, and good 
short- and long-term memory skills.  He had some difficulty 
with attention and concentration.  His visual motor and 
visual special skills were grossly intact, as were his 
comprehension skills.  The veteran has continuous symptoms of 
PTSD with no remission.  The examiner reported that the 
veteran's GAF score (solely with respect to his PTSD) is 59.  
The examiner opined that the veteran retains cognitive, 
behavioral, and emotional capacities to do simple work in a 
loosely supervised environment where he has limited 
interaction with peers and others.  The veteran is currently 
working full time and reports that he is able to sustain this 
employment.

The December 2007 VA examination report notes that the 
veteran discontinued mental health treatment after September 
2006.  He also stated that he has retired as of November 1, 
2007, from his position at the steel mill.  A typical day in 
the veteran's life includes staying busy around the house 
doing repairs and household duties.  However, the veteran 
reportedly gets frustrated when he is not working up to the 
speed of his expectations.  He watches very little television 
and has no friends that he sees on a regular basis.  He has a 
girlfriend that he sees on a regular basis, but that 
relationship is difficult due to his irritability.  He tries 
to read books, but often loses interest and has impaired 
concentration.  He avoids crowds and going to the mall or 
driving in traffic.  When he is in heavy traffic he finds 
himself afflicted with road rage, although, he has never 
gotten out of his car to confront anyone.  He shops at night 
to avoid crowds.  His leisure time is spent fishing alone.  
He drinks two beers a night on average.  He is still taking 
Lorazepam but discontinued Prozac, as he noticed no favorable 
changes in the way he felt.  He sleeps approximately five 
hours a night.  He feels rested in the morning.  He is 
awakened by combat-related nightmares approximately two times 
a week.  Sometimes he gets anxious and shaky or has cold 
chills.  

Mental status examination revealed that his stream of speech 
was under reduced pressure.  Thought content revealed no 
loosening of associations or delusions.  He admitted to 
auditory hallucinations of hearing his name called by a male 
voice, which sometimes sounds like his deceased brother or 
friend, both of whom died in recent years.  He displayed good 
eye contact but appeared tense and fidgeted in his chair.  He 
expressed mild suicidal ideation with no evidence of plans 
for accomplishing same.  He denied homicidal thoughts.  He 
was off by one day on the day of the week but was correct for 
the year and the state he lives in.  He was unable to 
remember three of five objects after five minutes.  He was 
unable to perform simple arithmetic that required him to add 
3 and 20 and subtract it from 100.  He was able to repeat 
four numbers in reverse, but he was unable to correctly draw 
the clock at 10 minutes to 11.  Instead, his drawing read 5 
minutes to 10.  He scored 14 out of 30 on the mental status 
examination, which is indicative of dementia.  The examiner 
thought this might be related to the progression of his 
multiple sclerosis.  He described anxiety on a daily basis of 
level 3 on a good day, to 5 on a bad day.  He is depressed on 
and off at a level of 5 to 7 on a scale of 10.  The veteran 
described his irritability and discomfort with groups of 
people and individual people, which limits his social contact 
severely.  He is pleased that he does not have to confront 
the problem of accepting supervision at work, but now he 
becomes irritated at home when he is working for himself and 
does not perform as fast as he thinks he should.  He indulges 
in avoidance behavior by avoiding crowds and interpersonal 
relationships.  He also has heightened physiological arousal, 
as well as depression and anxiety on a daily basis.  His GAF 
score was reported to be 55.  The examiner opined that there 
has not been a worsening of his condition.  The veteran does 
not have remissions; his symptoms are continuous.  He is not 
currently in treatment, but previously had responded 
partially to treatment.  His thought processes and 
communication are not impaired but his social functioning is 
impaired.  His employment is not impaired.  He was advised to 
seek psychiatric treatment within the VA system.  The 
examiner opined that the veteran is not competent to handle 
VA funds due to his inability to perform simple arithmetic 
calculations during the examination.  

In a June 2008 statement, the veteran's girlfriend, S.P. (who 
was the wife of the veteran's deceased former coworker), 
stated that the veteran has always been very paranoid about 
the other workers.  She has known the veteran for 30 years.  
S.P. stated that the veteran has gotten into fights at work, 
one time in particular she remembered because her husband 
helped cover it up to prevent the veteran from getting fired.  
S.P. stated that the veteran's mood changes in a heartbeat, 
usually to bad, for no apparent reason.  The slightest noise 
will wake him.  One time S.P. awoke in the middle of the 
night only to find the veteran in the back yard with a 
flashlight because he heard a noise.  S.P. stated that some 
times the veteran does not shower or shave, and he often 
wears the same thing every day.  He also forgets people's 
names that he has worked with for many years.  S.P. concluded 
by stating that after his VA therapist left, the veteran has 
not been able to form a trusting relationship.  S.P. stated 
that the counseling had helped him.  

At the Travel Board hearing, the veteran stated that he does 
not think he could currently bring himself to go to work 
anywhere right now.  He does not associate with anyone and 
has no friends.  He stated that fishing used to be a hobby of 
his, but he has not been fishing for a year.  He said that he 
just cannot motivate himself to do anything anymore.  He 
stated that he is frustrated because he used to be good at 
fixing things and right now he just cannot fix something.  
The veteran also stated that he has a lot of problems with 
concentration.  He cannot focus on anything no matter what he 
is doing.  

The abovementioned PTSD symptoms warrant the currently 
assigned rating of 30 percent, but not higher, for the period 
prior to December 6, 2007.  Specifically, the totality of the 
evidence does not show that for this time period the veteran 
has flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, difficulty understanding complex 
commands, impairment of short- and long-term memory, 
disturbances of motivation and mood, or impaired judgment and 
abstract thinking.  Notably, the veteran was fully employed 
through November 1, 2007, when he voluntarily retired, and 
the evidence does not show that he was in any way unable to 
perform occupational tasks or complex command as a result of 
his PTSD.  His speech was normal for this time period and his 
affect was generally described as depressed.  On one 
occasion, by a new therapist, his affect was described as 
flat, but such was not shown prior to or after that.  His 
thought processes have always been clear and his judgment and 
thinking average or good.  He has always had difficulty 
getting along with coworkers and supervisors, but he has 
never been fired and he admits that he stays away from people 
rather than engaging in confrontation.  His social outlets 
during this time period include vacations with his 
girlfriend, getting together with or talking to friends, 
enjoying his motorcycle club and a membership at the American 
Legion, and going bowling during the wintertime.  The Board 
acknowledges a decline over the course of this time period in 
these social outlets; however, he reportedly still 
occasionally gets together with a friend, sees his daughter 
and speaks to his sons, and enjoys fishing.  Moreover, the 
October 2006 VA examiner opined that the veteran was still 
employable and has a GAF score in the upper 50s.  

While early on the veteran reported passive suicidal ideation 
and thoughts of hurting coworkers when irritated, his 
judgment has not been impaired and there is never any intent 
or plan.  The Board also acknowledges the lower GAF scores 
assigned by the veteran's treating social worker.  However, 
the Board finds greater weight is to be assigned to the VA 
examination findings as these were conducted by 
psychiatrists, who have greater knowledge and skill in 
evaluating psychiatric impairment.  

In light of the evidence as a whole, the Board finds that the 
level of impairment from PTSD more nearly approximates the 30 
percent rating assigned during this time frame than a higher 
evaluation.  

For the time period beginning on December 6, 2007, the Board 
notes that he veteran's symptoms from PTSD more closely 
resemble the criteria for the 50 percent rating.  Although 
the December 2007 VA examiner opined that his disability has 
not gotten worse, the Board finds that some of his symptoms 
have progressed, particularly his social functioning.  For 
example, his difficulty establishing and maintaining 
relationships as well as his utter lack in any previously 
attended social events or engagements, falls into that 
criteria.  The evidence shows that the veteran no longer 
spends time with friends or engages in bowling or vacations.  
In fact, at the September 2008 Travel Board hearing, the 
veteran expressed absolutely no desire in even fishing by 
himself.  He testified at the hearing regarding his inability 
to concentrate and complete tasks as well as about his 
disturbances of motivation.  Moreover, his girlfriend's 
letter describes his disturbances of mood.  While his 
inability to do simple arithmetic was attributed to his 
multiple sclerosis, the Board finds that the overall 
disability picture for his PTSD has increased in severity.  
In short, the medical evidence indicates symptomatology which 
more nearly approximates the 50 percent evaluation beginning 
on December 6, 2007.  

A higher evaluation is not warranted, however.  Although the 
veteran has for the first time mentioned hearing his name 
called by a male voice, there is no evidence reflecting that 
he experiences frequent hallucinations or that his 
functioning is impacted by such.  Moreover, while he has 
reported frequent irritability, there have been no episodes 
of violence.  The Board notes the veteran's girlfriend stated 
that occasionally he will not shower or shave.  However, none 
of the medical evidence reflects that the veteran was poorly 
groomed or had poor hygiene.  Additionally, the Board notes 
that the evidence does not reflect an inability of the 
veteran to establish or maintain effective relationships; 
rather, the evidence during this time frame reflects only 
difficulty with such.  Finally, while the veteran reported 
significant stress on the job, he was able to maintain full 
time employment with the same company for over 40 years, 
until voluntarily retiring.  

In sum, the Board finds the veteran's disability level is 
adequately reflected by the 50 percent evaluation being 
assigned.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 


ORDER

For the period prior to December 6, 2007, a rating in excess 
of 30 percent for PTSD is denied.

For the period beginning on December 6, 2007, an increased 
rating of 50 percent for PTSD is granted, subject to the 
criteria governing the payment of monetary benefits.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


